Appeal from a judgment of the Supreme Court, Erie County (Nelson H. Cosgrove, J.), entered October 15, 2003. The judgment was entered, upon a jury verdict, in favor of plaintiffs and against defendant Velma Seewaldt in the amount of $130,000.
It is hereby ordered that said appeal insofar as taken by defendants Charles Seewaldt and Joanne Seewaldt be and the same hereby is unanimously dismissed and the judgment is affirmed without costs.
Memorandum: Plaintiffs commenced this action to recover damages for injuries sustained by their daughter when she was bitten by a dog owned by Velma Seewaldt (defendant). Because the jury returned a verdict against defendant only and thus she alone is aggrieved thereby, the appeal insofar as taken by the remaining defendants is dismissed (see CPLR 5511). Defendant did not move for a directed verdict on the ground now raised on appeal and thus failed to preserve for our review her present contention concerning the alleged legal insufficiency of the evidence against her (see Smith v M.V. Woods Constr. Co., 309 AD2d 1155, 1157 [2003]; Givens v Rochester City School Dist., 294 AD2d 898, 899 [2002]; Olchovy v L.M.V. Leasing, 182 AD2d 745, 746 [1992]). Furthermore, defendant’s contentions regarding the testimony of an animal control officer are not preserved for our review (see Ciesinski v Town of Aurora, 202 AD2d 984, 985 [1994]). Present—Pigott, Jr., P.J., Hurlbutt, Gorski and Lawton, JJ.